ROGERS, Chief Judge,
concurring:
I write separately to restate my view that D.C.Code § 16-2353 (1989) requires that the trial judge’s decision to terminate parental rights be tied to consideration of a timely adoption. In re A. W., 569 A.2d 168, 175 (Rogers, C.J., dissenting) (in view of legislative purposes, “[i]t necessarily follows that a trial judge’s consideration of the likelihood of the child’s timely adoption is an integral part of the mandated assessment of whether a child’s long term needs would most adequately be served by terminating the legal relationship with the child’s natural parents”).
The majority and I agree that “[ojbviously, the prospect of adoption was one factor in the assessment of whether termination of parental rights was in D.G.’s best interests.” Majority opinion at 168, supra. Given the record in the instant case, it was undoubtedly a major factor, since the agency’s reports did not urge adoption as efforts were being made to address the natural mother’s problems in order to facilitate reunification with her child. The majority further states that the trial court “need not change its decision [to terminate parental rights] simply because D.G. no longer has identifiable adoptive parents.” Id. While I also can agree with this statement as far as it goes, I remain of the opinion that the statute requires the court to consider the timeliness of an adoption in order to avoid creating a class of rootless children who never leave the foster care system. D.C. Code § 16 — 2353(b)(1) (judge “shall consider the child’s need for continuity of care and timely integration into a stable and permanent home”). See A.W., supra, at 174-75 (noting that legislative history of termination statute indicated intent to minimize time children spent in foster care in view of concern that a large number of children in foster care were left “adrift in the ‘system’ ” for years). Nothing in the record suggests such a rootless status, without natural parents or the timely prospect of adoptive parents, would be in D.G.'s best interests.